Citation Nr: 0840674	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1968 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The veteran was scheduled for a formal RO hearing in November 
2007, but withdrew that request in writing.


FINDING OF FACT

The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  
However, the veteran does not have type II diabetes mellitus.


CONCLUSION OF LAW

The veteran does not have type II diabetes mellitus that was 
incurred in or aggravated during service or that may be 
presumed to have been incurred in service, including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2006.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that a March 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO adjudicated the claim in the May 2006 rating decision 
- including considering the additional evidence received in 
response to that additional notice.  See Pelegrini, 18 Vet. 
App. 112; see also Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in April 2008, 
and there has been no reason to again go back and 
readjudicate the claim, such as in an SSOC, because the 
veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
an SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
arranged for a VA compensation examination for a medical 
nexus opinion concerning the nature and cause of his 
contended diabetes.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Therefore, the Board is satisfied the RO made reasonable 
efforts to obtain any identified medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

Analysis

The veteran contends he is entitled to service connection for 
type II diabetes mellitus.  See his January 2006 claim.  He 
alleges this condition may be related to exposure to Agent 
Orange or other toxic herbicide agent during his military 
service in the Vietnam War.  The veteran's SPRs, including 
his DD Form 214, confirm he served in Vietnam during the 
Vietnam era, so it is presumed he was exposed to an herbicide 
agent - such as the dioxin in Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and 
May 7, 1975, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
To warrant service connection, Type II diabetes mellitus may 
manifest at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

Unfortunately, most fatal to this claim is that there simply 
is no medical evidence confirming the veteran has current 
disability from type II diabetes mellitus.  As mentioned, 
proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  Most 
importantly, there is medical evidence of record specifically 
discounting the notion that he currently has this disability.  
The May 2006 VA compensation examiner, after reviewing his 
medical records, concluded "there is no evidence of diabetes 
mellitus in this examination."  Even after considering his 
relevant laboratory results, the examiner only noted a 
diagnosis of impaired glucose tolerance, but significantly, 
stated that he "did not meet the criteria for diagnosis of 
diabetes mellitus."  Moreover, the veteran's post-service 
medical records are silent and unremarkable for any diagnosis 
of this claimed condition of diabetes, let alone type II 
diabetes mellitus that might provide him presumptive service 
connection due to herbicide exposure.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e). 

Thus, absent evidence of a current disability in the way of a 
medical diagnosis confirming the veteran has diabetes, 
service connection for this condition cannot be granted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).  Simply stated, 
the medical record outweighs the veteran's personal belief 
that he has developed diabetes due to his military service, 
and associated exposure to Agent Orange.  Indeed, as a layman 
he is not competent to offer an opinion as to whether he 
currently has any disability from diabetes, including whether 
his perceived condition is related to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  It logically 
follows that, without this necessary diagnosis, there can be 
no possible linkage to his military service - including even 
to his presumed exposure to Agent Orange in Vietnam.  So, the 
Board's analysis of his claim can proceed no further.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for type II diabetes 
mellitus.  So there is no reasonable doubt to resolve in the 
veteran's favor, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

The claim for service connection for type II diabetes 
mellitus, including due to Agent Orange exposure, is denied.  



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


